Citation Nr: 0633811	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  00-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
December 1980.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Prior rating decisions dated in 
January and February of 2000 were incorporated into the 
rating decision currently on appeal.  

Although the veteran testified at a Travel Board hearing in 
February 2002 before a Veterans Law Judge (VLJ) who is no 
longer employed by the Board, the veteran indicated in August 
2006 that he did not want another hearing with a different 
VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2006).  The undersigned has reviewed the transcript 
of the prior hearing. 

The issue on appeal was initially characterized as a claim to 
reopen based on new and material evidence.  However, a June 
2004 Board decision and remand reopened the claim based on a 
finding that new and material evidence had been submitted.  
Thus, only the service connection issue is now on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a current psychiatric 
disability that is related to "a nervous breakdown" that he 
allegedly suffered during military service while stationed in 
Germany.  

Service medical records (SMRs) record that the veteran was 
hospitalized from October 1980 to December 1980 and was 
diagnosed with an adjustment disorder with mixed emotional 
features and a mixed personality disorder.  He ultimately 
received an administrative discharge from the military due to 
these conditions.  In this respect, the Board emphasizes that 
personality disorders and mental retardation are not 
"diseases" or "injuries" within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  38 C.F.R. § 4.127.  See VAOPGCPREC 82-90. 

Post-service, there are four medical opinions that associate 
a current psychiatric condition with the veteran's 
hospitalization during service, and three records that 
indicate or imply that there is no connection to service or 
that no current psychiatric disorder exists at all.  VA 
examinations from March 1981 and September 1999, and a recent 
VA psychiatric evaluation dated October 2004 did not find 
evidence of any current psychiatric disorder, and indicate 
that the veteran's symptoms may be more indicative of a 
personality disorder.  In fact, the October 2004 VA staff 
psychiatrist believed that the veteran was "malingering."  
In addition, several other treatment records from 2000 
through 2005 note possible malingering. 

In contrast, a March 2002 VA psychiatry consult, a July 2002 
Social Security Administration mental status evaluation, an 
August 2003 VA mental-health physician note, a January 2005 
mental-health physician note all indicate that the veteran's 
current psychiatric issues stem from service.  Diagnoses 
include generalized anxiety disorder, major depression, 
schizophrenia, and dysphoria. 

Based on the conflicting evidence in this case, and the 
Court's recent decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), it appears that a remand for a VA examination 
and opinion is required to determine the nature and etiology 
of any current psychiatric disorder the veteran has.      

Second, the RO should provide the veteran with a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter that 
complies with United States Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
for an acquired psychiatric disorder is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.     

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.  § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.	The veteran is to be afforded an 
examination to determine the nature 
and etiology of any current 
psychiatric disorder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination 
without good cause shown may have 
adverse consequences for his claim.  
The examination should include any 
test or study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination 
report must state whether such review 
was accomplished.  Upon a current 
examination, the examiner must 
provide a diagnosis for any 
psychiatric disorder present.  The 
examiner should specifically review 
and comment upon SMRs documenting 
hospitalization of the veteran from 
October 1980 to December 1980 due to 
personality disorders; three negative 
opinions including VA examinations 
from March 1981 and September 1999, 
and a recent VA psychiatric 
evaluation dated October 2004, all 
showing no relationship between any 
current psychiatric disorder and 
military service from January 1979 to 
December 1980; and finally, four 
positive opinions indicating a nexus 
between currently diagnosed 
psychiatric disorders and military 
service - these opinions include a 
March 2002 VA psychiatry consult, a 
July 2002 Social Security 
Administration mental status 
evaluation, an August 2003 VA mental-
health physician note, and a January 
2005 mental-health physician note.  
The examiner should specifically 
provide an opinion as to the 
following: 

(A)	Does the veteran currently 
have a personality disorder 
or mental retardation that is 
not a disease or injury for 
compensation purposes?

(B)	Does the veteran currently 
have any other psychiatric 
disorder?  If so, during 
service, is at least as 
likely as not (a 50 percent 
probability) that a 
psychiatric disorder was 
superimposed upon a 
personality disorder or 
mental retardation during 
service? 

(C)	Is at least as likely as not 
that any current psychiatric 
disorder had its onset in or 
is otherwise related to the 
veteran's period of active 
duty service from January 
1979 to December 1980?  

                            The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
include a complete explanation with 
his or her opinion, based on findings 
on examination and information 
obtained from review of the record.  
If the examiner is unable to provide 
the requested opinions, the 
examination report should so state.

3.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured 
since the February 2006 supplemental 
statement of the case (SSOC).  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



